Title: To Thomas Jefferson from Thomas Auldjo, 9 August 1792
From: Auldjo, Thomas
To: Jefferson, Thomas


Cowes, 9 Aug. 1792. He encloses a regrettably imperfect account of imports and exports by American ships in the Poole consulate for the first half of the year. He delayed sending it in the hope of adding the same information for Bristol, but his agents have informed him that a correct account can only be obtained with the aid of the customhouse books, which are inaccessible without the commissioners’ approval. He will endeavor to send the Bristol account separately in a short time.
